944 F.2d 902
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Robert C. LOCKE, Defendant-Appellant.
No. 90-5250.
United States Court of Appeals, Fourth Circuit.
Submitted June 5, 1991.Decided Sept. 24, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.   James C. Cacheris, District Judge.  (CR-90-152-A)
John C. Rand, Alexandria, Va., for appellant.
Henry E. Hudson, United States Attorney, Gordon D. Kromberg, Special Assistant United States Attorney, Alexandria, Va., for appellee.
E.D.Va.
AFFIRMED.
Before DONALD RUSSELL, SPROUSE and WILKINSON, Circuit Judges.
OPINION
PER CURIAM:


1
Robert C. Locke appeals his conviction by a jury for possession of a firearm by a felon in violation of 18 U.S.C. § 922(g)(1).   Locke claims that the district court abused its discretion when it denied his motion for a mistrial.   The motion was based on Locke's argument that the government improperly raised the issue of his juvenile record, thereby prejudicing the jury.   The error, if any, was harmless.


2
The test for harmlessness of nonconstitutional error, such as the one claimed here, is whether it is probable that the error could have affected the verdict reached by the jury in the particular circumstances of the trial.   United States v. Davis, 657 F.2d 637, 640 (4th Cir.1981), citing  United States v. Nyman, 649 F.2d 208 (4th Cir.1980).   The error is harmless where, as here, the prosecutor asked improper questions about the defendant's previous legal problems, the questions were not answered, and the trial court instructed the jury that counsel's arguments or comments did not constitute evidence.   United States v. Begay, 833 F.2d 900 (10th Cir.1987).


3
Accordingly, we affirm Locke's conviction.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
AFFIRMED.